IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JOHN PAYNE,                               : No. 152 EM 2016
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
PENNSYLVANIA DEPARTMENT OF                :
CORRECTIONS                               :


                                     ORDER



PER CURIAM

      AND NOW, this 15th day of November, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.